[form8kexhibit101image1.gif]Exhibit 10.3



PROMISSORY NOTE


Principal
$2,746,752.43
Loan Date
10-27-2014
Maturity
10-15-2021
Loan No
Call/ Coll
Account
Officer
***
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.





Borrower:   American Power Group, Inc.
2503 East Poplar
Algona, IA 50511


Lender :    Iowa State Bank
Main Office
5 E Call St
Algona, IA 50511







Principal Amount: $2,746,752.43                          Date of Note: October
27, 2014
PURPOSE OF LOAN. Amortize LOC.
PROMISE TO PAY. American Power Group. Inc. ("Borrower") promises to pay to Iowa
State Bank ("lender"), or order, in lawful money of the United States of
America, the principal amount of Two Million Seven Hundred Forty-six Thousand
Seven Hundred Fifty-two & 43/100 Dollars ($2,746,752.43), together with interest
on the unpaid principal balance from October 27, 2014, until paid in full.
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in 82 payments of $44,223.42 each payment.
Borrower's first payment is due January 15, 2015, and all subsequent payments
are due on the same day of each month after that. Borrower's final payment will
be due on October 15, 2021, and will be for all principal and all accrued
interest not yet paid. Payments include principal and interest. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; and then to any escrow or reserve
account payments as required under any mortgage, deed of trust, or other
security instrument or security agreement securing this Note. Borrower will pay
Lender at Lender's address shown above or at such other place as Lender may
designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the base rate on
corporate loans posted by at least 70% of the 10 largest U.S. banks known as The
Wall Street Journal U.S. Prime Rate (the "Index"). The Index is not necessarily
the lowest rate charged by Lender on its loans. If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notifying Borrower. Lender will tell Borrower the current Index rate upon
Borrower's request. The interest rate change will not occur more often than each
day. Borrower understands that Lender may make loans based on other rates as
well. The Index currently is 3.250% per annum. Interest on the unpaid principal
balance of this Note will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 4.000 percentage points over the
Index, adjusted if necessary for any minimum and maximum rate limitations
described below, resulting in an initial rate of 8.000%. NOTICE: Under no
circumstances will the interest rate on this Note be less than 8.000% per annum
or more than the maximum rate allowed by applicable law. Whenever increases
occur in the interest rate, Lender, at its option, may do one or more of the
following: (A) increase Borrower's payments to ensure Borrower's loan will pay
off by its original final maturity date, (B) increase Borrower's payments to
cover accruing interest, (C) increase the number of Borrower's payments, and (D)
continue Borrower's payments at the same amount and increase Borrower's final
payment.
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Iowa State Bank, Main
Office, 5 E Call St. Algona, IA 50511.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 3.800 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim



--------------------------------------------------------------------------------

PROMISSORY NOTE
(Continued)
Page 2

which is the basis of the creditor or forfeiture proceeding and if Borrower
gives Lender written notice of the creditor or forfeiture proceeding and
deposits with Lender monies or a surety bond tor the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
COMPLIANCE WITH GOVERNMENTAL REQUIREMENTS. Default shall also exist if any loan
proceeds are used for a purpose that will contribute to excessive erosion of
highly erodible land or to the conversion of wetland to produce or to make
possible the production of an agricultural commodity, further explained in 7 CFR
Part 1940. Subpart G, Exhibit M


LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ADDITIONAL FEES TO BE PAID BY BORROWER. Abstracting fees, attorney fees,
appraisal fee, recording fees and flood determination fees as well as any
additional fees commensurate, customary or appropriate for this loan.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Iowa
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Iowa.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.
COLLATERAL. Borrower acknowledges this Note is secured by SECURITY AGREEMENT(S)
DATED
10-27-14, 09-18-13, 02-05-2013, 12-05-2012, 02-25-2011' 03-04-2010, 1-4-2010,
1-4-2010, 1 0-21·2009, 9-21-2009, 9-9-2009, 11 -9-2010
Secured Guaranty from GreenMan Technologies, Inc. dated 11-9-2010
Assignment of Deposit dated 11-9-2010 ($300,000.00 C.D.)
Security Agreements(s) dated 7- 27-2009, 7-24-2009
Stock Transfer Agreement dated 3-4-2011 from Lew F. Boyd, Maurice E. Needham,
Lyle Jensen and Charles E. Coppa (Officers and Directors, 250,000 shares of
GMTI).
Stock Transfer Agreement dated 6-14-2011 from Lew F. Boyd, Maurice E. Needham,
Lyle Jensen and Charles E. Coppa (Officers and Directors, 250,000 shares of
GMTI).
Stock Transfer Agreement dated 12-19-2011 from GreenMan Technologies, Inc.
Officers and Directors (2,000,000 shares of GMTI/APG).
Business Loan Agreement dated October 27, 2014.
Commitment letter dated October 21, 2014.


This note is considered cross-collateralized/cross-defaulted with all existing
and future collateral/notes of American Power Group, Inc. and GreenMan
Technologies, Inc.




SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.


BORROWER:




AMERICAN POWER GROUP, INC.




By: /s/ Charles E. Coppa
Charles E. Coppa, Chief Financial Officer of
American Power Group, Inc.






LENDER:


IOWA STATE BANK



{M0700744.1 }    

--------------------------------------------------------------------------------

PROMISSORY NOTE
(Continued)
Page 3

X /s/ Jason Wartick
Jason Wartick, Vice President

{M0700744.1 }    